TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 14, 2021



                                       NO. 03-19-00301-CV


                                     Alice Lawson, Appellant

                                                  v.

                  Scott Morrison and Oaks, Hartline & Daly, LLP, Appellees




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on April 22, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.